Name: Commission Regulation (EEC) No 1843/81 of 3 July 1981 derogating from Regulation (EEC) No 2835/77 laying down detailed rules with respect to aid for durum wheat, as regards the granting of the aid in Italy for the 1981/82 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 183/ 14 4. 7 . 81Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1843/81 of 3 July 1981 derogating from Regulation (EEC) No 2835/77 laying down detailed rules with respect to aid for durum wheat, as regards the granting of the aid in Italy for the 1981 /82 marketing year HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding Article 4 ( 1 ) of Regulation (EEC) No 2835/77, in the administrative regions of Basilicata and Campania and in the province of Foggia in the administrative region of Puglia ( Italy), the aid applica ­ tion referred to in Article 3 of the said Regulation must be submitted to the competent agency not later than 30 June 1981 for the 1981 /82 marketing year . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 1784/ 81 (: ), and in particular Article 10 (5) thereof, Whereas Commission Regulation (EEC) No 2835/77 (3 ) lays down in Article 4 ( 1 ) that the aid appli ­ cation must be placed before the competent authority of the Member State concerned not later than 30 April each year ; whereas, on account of the serious disturbance resulting from the earthquake in southern Italy in November 1980, provision should be made to the effect that , in the administrative regions of Basili ­ cata and Campania and the province of Foggia in the region of Puglia , the said time limit for applications for aid should be deferred until 30 June 1981 for the 1981 /82 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, Article 2 The Member State in question shall take all the neces ­ sary steps to ensure that the checks referred to in Article 5 of Regulations (EEC) No 3103/76 and (EEC) No 2835/77 are carried out . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 July 1981 . For the Commission The President Gaston THORN (&lt;) OJ No L 281 , 1 . 11 . 1975 , p . 1 . ( 2 ) OJ No L 177, 1 . 7 . 1981 , p . 1 . ( 3 ) OJ No L 327, 20 . 12 . 1977 , p . 9 .